COURT OF APPEALS
                                        FOR THE
                                THIRD DISTRICT OF TEXAS
                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                          (512) 463-1733

Date:                 May 31, 2013

Case Numbers:         03-12-00635-CV; 03-12-00636-CV; 03-12-00637-CV; 03-12-00638-CV;
                      03-12-00639-CV; 03-12-00640-CV; 03-12-00641-CV; 03-12-00642-CV;
                      and 03-12-00643-CV

Trial Court Nos.:     CR23,124; CR23,125; CR23,126; CR23,277; CR23,278; CR23,279;
                      CR23,387; CR23,388; and CR23,389

Style:                Jasper Canady England v. The State of Texas


Please be advised that the appellant’s objection to untimely filing of appellee’s brief or motion
for extension of time to file brief was submitted and dismissed as moot on the date noted above.
The enclosed opinion and judgments were sent this date to the following persons:

 The Honorable Cindy Fechner                       Mr. Jasper Canady England
 District Clerk Milam County                       TDCJ ID # 1768920
 102 South Fannin, Suite 5                         Terrell Unit
 Cameron, TX 76520                                 1300 FM 655
                                                   Rosharon, TX 77583
 The Honorable John Youngblood
 20th District Court                               The Honorable Kerry M. Spears
 102 S. Fannin Avenue                              County and District Attorney
 Cameron, TX 76520                                 Milam County, Texas
                                                   204 N. Central
                                                   Cameron, TX 76520